Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mehdi Zamanpour on 9/22/21.

The application has been amended as follows: 

AMEND claim 1 to incorporate claim 3, so that claim 1 reads:
A heating element, comprising a ceramic main body and a heating wire, wherein the ceramic main body comprises an upper portion and a lower portion, the upper portion and the lower portion are integrally formed; a plurality of micro-pores for an oil penetration are distributed in the upper portion and the lower portion; a shape of a periphery of the upper portion is capable of matching with a shape of an interior of an atomizer for mounting the upper portion a side of the upper portion is provided with a notch, and a shape of the notch is capable of matching with a shape of an air flowing tube of the atomizer; the lower portion 
wherein a side surface of the lower portion on a same side of the notch is provided with at least one air outlet, and a position of the at least one air outlet is below an installation position of a lower end of the air flowing tube of the atomizer.

CANCEL claim 3.


AMEND claims 4, 6, 7, 8, 12 so they depend from claim 1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowability of claims 1-2, 4-17 is indicated because the closest prior art of record (Li, or Rado in view of Minskoff) fails to disclose or suggest a side surface of the lower portion on a same side of the notch is provided with at least one air outlet, and a position of the at least one air outlet is below an installation position of a lower end of the air flowing tube of the atomizer, nor would it have been obvious to modify Li or Rado-Minskoff to include this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN E MCGRATH/Examiner, Art Unit 3761